 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 1 of 25 PAGEID #: 1




                         In the United States District Court
                          for the Southern District of Ohio
                            Western Division at Cincinnati


 Andrew Mayhew,

        On behalf of himself and those similarly   Case No.
        situated,

                Plaintiff,                         Judge

        v.                                         Magistrate Judge

 PTKW, Inc.; Gregg Pancero, Jr.; Gregg        Jury Demand Endorsed Hereon
 Pancero, Sr.; Doe Corporation 1-10; John Doe
 1-10;

                Defendants.


                      Class and Collective Action Complaint



       1.      Andrew Mayhew, on behalf of himself and similarly-situated individuals, brings this

action against Defendants PTKW, Inc.; Gregg Pancero, Jr.; Gregg Pancero, Sr.; Doe Corporation

1-10; and John Doe 1-10 (“Defendants”). Plaintiff seeks appropriate monetary, declaratory, and

equitable relief based on Defendants’ willful failure to compensate Plaintiff and similarly-situated

individuals with minimum wages and overtime wages as required by the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., the Ohio Constitution, Article II, Section 34a (“Section

34a”), the Ohio Minimum Wage Fairness Act (“OMFWSA”), O.R.C. 4111.01, et seq., O.R.C. §

4113.15 (Ohio’s “Prompt Pay Act”), and O.R.C. § 2307.60.

       2.      Defendants operate five LaRosa’s Pizza locations in the Cincinnati area

(“Defendants’ LaRosa’s stores”).
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 2 of 25 PAGEID #: 2




        3.     Plaintiff seeks to represent the delivery drivers who have worked at the Defendants’

LaRosa’s stores.

        4.     Defendants repeatedly and willfully violated the Fair Labor Standards Act, Section

34a, and the Ohio Prompt Pay Act by failing to adequately reimburse delivery drivers for their

delivery-related expenses, thereby failing to pay delivery drivers the legally mandated minimum

wages for all hours worked.

        5.     All delivery drivers at the Defendants’ LaRosa’s stores, including Plaintiff, have

been subject to the same or similar employment policies and practices.

                                  Jurisdiction and Venue

        6.     Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

Plaintiff’s FLSA claims.

        7.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

Ohio law claims.

        8.     Venue in this Court is proper under 28 U.S.C. § 1391(b) because Defendants reside

in this district, and a substantial part of the events giving rise to the claim herein occurred in this

district.

                                             Parties

Plaintiff

Andrew Mayhew

        9.     Plaintiff Andrew Mayhew is a resident of Ohio.

        10.    Plaintiff is an “employee” of all of the Defendants as defined in the FLSA, Section

34a, and the Ohio Prompt Pay Act.

                                                  2
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 3 of 25 PAGEID #: 3




        11.     Plaintiff has given written consent to join this action.

Defendants

PTKW, Inc.

        12.     Defendant PTKW, Inc. is a domestic corporation authorized to do business under

the laws of Ohio.

        13.     PTKW, Inc. is the entity that operates the Defendants’ LaRosa’s stores.

        14.     Upon information and belief, PTKW, Inc. owns five LaRosa’s stores in Ohio and

Kentucky.

        15.     PTKW, Inc. is the entity that appears on Plaintiff’s paystubs for work he completes

for Defendants’ LaRosa’s stores.

        16.     PTKW, Inc. has substantial control over Plaintiff and similarly situated employees’

working conditions, and over the unlawful policies and practices alleged herein.

        17.     PTKW, Inc. has direct or indirect control of the terms and conditions of Plaintiff’s

work and the work of similarly situated employees.

        18.     At all relevant times, PTKW, Inc. maintained control, oversight, and direction over

Plaintiff and similarly situated employees, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, reimbursements, pay rates, deductions, and other practices.

        19.     PTKW, Inc. is an “employer” of Plaintiff and similarly situated employees as that

term is defined by the FLSA, the OMFWSA, Section 34a, and the Ohio Prompt Pay Act.

        20.     At all relevant times, PTKW, Inc. has been and continues to be an enterprise

engaged in “the production of goods for commerce” within the meaning of the phrase as used in

the FLSA.


                                                   3
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 4 of 25 PAGEID #: 4




       21.     PTKW, Inc.’s gross revenue exceeds $500,000 per year.

Gregg Pancero, Jr.

       22.     Upon information and belief, Defendant Gregg Pancero, Jr. is one of two owners of

PTKW, Inc. and the Defendants’ LaRosa’s stores.

       23.     Gregg Pancero, Jr. is an officer of PTKW, Inc.

       24.     Gregg Pancero, Jr. operates five LaRosa’s stores in Kenwood, Norwood, Hamilton,

Hyde Park, and Newport (KY).

       25.     Gregg Pancero, Jr. is individually liable to the delivery drivers at the Defendants’

LaRosa’s stores under the definitions of “employer” set forth in the FLSA, OMFWSA, and

Section 34a because he owns and operates the Defendants’ LaRosa’s stores, serves as an owner of

PTKW, Inc., ultimately controls significant aspects of the Defendants’ LaRosa’s stores’ day-to-

day functions, and ultimately controls compensation and reimbursement of employees. 29 U.S.C.

§ 203(d).

       26.     Gregg Pancero, Jr. is a franchisee of the Defendants’ LaRosa’s stores.

       27.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had financial control over the operations at each of the Defendants’

LaRosa’s stores.

       28.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has a role in significant aspects of the Defendants’ LaRosa’s stores’ day

to day operations.

       29.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had control over the Defendants’ LaRosa’s stores’ pay policies.


                                                 4
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 5 of 25 PAGEID #: 5




        30.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had power over personnel and payroll decisions at the Defendants’

LaRosa’s stores, including but not limited to influence of delivery driver pay.

        31.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to hire, fire and discipline employees, including

delivery drivers at the Defendants’ LaRosa’s stores.

        32.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to stop any illegal pay practices that harmed delivery

drivers at the Defendants’ LaRosa’s stores.

        33.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to transfer the assets and liabilities of the Defendant

entities.

        34.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to declare bankruptcy on behalf of the Defendant

entities.

        35.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to enter into contracts on behalf of each of the

Defendants’ LaRosa’s stores.

        36.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. has had the power to close, shut down, and/or sell each of the

Defendants’ LaRosa’s stores.




                                                 5
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 6 of 25 PAGEID #: 6




       37.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Jr. had authority over the overall direction of each of Defendants’ LaRosa’s

stores and was ultimately responsible for their operations.

       38.     The Defendants’ LaRosa’s stores function for Gregg Pancero, Jr.’s profit.

       39.     Gregg Pancero, Jr. has influence over how the Defendants’ LaRosa’s stores can run

more profitably and efficiently.

Gregg Pancero, Sr.

       40.     Upon information and belief, Defendant Gregg Pancero, Sr. is one of two owners of

PTKW, Inc. and the Defendants’ LaRosa’s stores.

       41.     Gregg Pancero, Sr. is an officer of PTKW, Inc.

       42.     Gregg Pancero, Sr. operates or has operated during the relevant time period five

LaRosa’s stores in Kenwood, Norwood, Hamilton, Hyde Park, and Newport (KY).

       43.     Gregg Pancero, Sr. is individually liable to the delivery drivers at the Defendants’

LaRosa’s stores under the definitions of “employer” set forth in the FLSA, OMFWSA, and

Section 34a because he owns and operates the Defendants’ LaRosa’s stores, serves as an owner of

PTKW, Inc., ultimately controls significant aspects of the Defendants’ LaRosa’s stores’ day-to-

day functions, and ultimately controls compensation and reimbursement of employees. 29 U.S.C.

§ 203(d).

       44.     Gregg Pancero, Sr. is a franchisee of the Defendants’ LaRosa’s stores.

       45.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had financial control over the operations at each of the Defendants’

LaRosa’s stores.


                                                 6
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 7 of 25 PAGEID #: 7




        46.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has a role in significant aspects of the Defendants’ LaRosa’s stores’ day

to day operations.

        47.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had control over the Defendants’ LaRosa’s stores’ pay policies.

        48.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had power over personnel and payroll decisions at the Defendants’

LaRosa’s stores, including but not limited to influence of delivery driver pay.

        49.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to hire, fire and discipline employees, including

delivery drivers at the Defendants’ LaRosa’s stores.

        50.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to stop any illegal pay practices that harmed delivery

drivers at the Defendants’ LaRosa’s stores.

        51.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to transfer the assets and liabilities of the Defendant

entities.

        52.    At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to declare bankruptcy on behalf of the Defendant

entities.




                                                 7
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 8 of 25 PAGEID #: 8




       53.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to enter into contracts on behalf of each of the

Defendants’ LaRosa’s stores.

       54.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. has had the power to close, shut down, and/or sell each of the

Defendants’ LaRosa’s stores.

       55.     At all relevant times, by virtue of his role as owner of the Defendants’ LaRosa’s

stores, Gregg Pancero, Sr. had authority over the overall direction of each of Defendants’ LaRosa’s

stores and was ultimately responsible for their operations.

       56.     The Defendants’ LaRosa’s stores function for Gregg Pancero, Sr.’s profit.

       57.     Gregg Pancero, Sr. has influence over how the Defendants’ LaRosa’s stores can

run more profitably and efficiently.

Doe Corporation 1-10

       58.     Upon information and belief, Defendants own, operate, and control other entities

and/or limited liability companies that also comprise part of the Defendants’ LaRosa’s stores, and

qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ LaRosa’s stores as

that term is defined by the FLSA and Ohio wage law.

       59.     Upon information and belief, Gregg Pancero, Jr. and Gregg Pancero, Sr. own

and/or operate, in whole or in part, a number of other entities that make up part of the Defendants’

LaRosa’s operation.

       60.     Upon information and belief, the franchisor, LaRosa’s Pizza, may also be liable as

an employer of the delivery drivers employed at Defendants’ LaRosa’s stores.


                                                 8
 Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 9 of 25 PAGEID #: 9




          61.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

John Doe 1-10

          62.   Upon information and belief, there are additional individuals who also qualify as

“employers” of Plaintiff and the delivery drivers at the Defendants’ LaRosa’s stores as that term

is defined by the FLSA and Ohio wage law.

          63.   Upon information and belief, Gregg Pancero, Jr. and Gregg Pancero, Sr. have

entered into co-owner relationships with a number of their managers and business partners, and

those individuals might also qualify as “employers” of Plaintiff and the delivery drivers at the

Defendants’ LaRosa’s stores as that term is defined by the FLSA and Ohio wage law.

          64.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

                                              Facts

                                 Class-wide Factual Allegations

          65.   During all relevant times, Defendants have operated the Defendants’ LaRosa’s

stores.

          66.   Plaintiff and the similarly situated persons Plaintiff seeks to represent are current

and former delivery drivers at the Defendants’ LaRosa’s stores.

          67.   All delivery drivers employed at the Defendants’ LaRosa’s stores over the last three

years have had essentially the same job duties.

          68.   When there are no deliveries to make, Defendants’ delivery drivers are required to

work inside the Defendants’ LaRosa’s stores cleaning up dishes, sweeping, making boxes, stocking


                                                  9
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 10 of 25 PAGEID #: 10




doughs, boxes, coke cookers, and the pull table, filling the ice container, and completing other

duties inside the restaurant as necessary.

          69.   Plaintiff and similarly situated delivery drivers have been paid minimum wage or

slightly above minimum wage for the hours they worked for Defendants’ LaRosa’s stores.

          70.   Defendants require delivery drivers at Defendants’ LaRosa’s stores to provide cars

to use while completing deliveries for Defendants.

          71.   Defendants require delivery drivers to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

          72.   Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, financing charges, licensing and registration costs, cell phone

costs, GPS charges, and other equipment necessary for delivery drivers to complete their job

duties.

          73.   Pursuant to such requirements, Plaintiff and other similarly situated employees

purchase gasoline, vehicle parts and fluids, automobile repair and maintenance services,

automobile insurance, suffered automobile depreciation and damage, financing, licensing, and

registration charges, and incur cell phone and data charges all for the primary benefit of

Defendants.

          74.   The Defendants’ LaRosa’s stores reimburse their delivery drivers based on a

percentage of the orders the drivers deliver.

          75.   Defendants reimburse their drivers for their automobile expenses by paying them

approximately 6% of each order they deliver.


                                                10
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 11 of 25 PAGEID #: 11




       76.     For example, if a driver delivers an order where the customer pays $10 for their

pizza, the delivery reimbursement amount that would be paid to the driver is $.60 on that delivery.

       77.     Defendants’ reimbursement payments had no connection to the actual expenses

incurred by the delivery drivers.

       78.     The Defendants’ LaRosa’s stores do not track or record the delivery drivers’ actual

expenses.

       79.     The Defendants’ LaRosa’s stores do not collect receipts from their delivery drivers

related to the expenses they incur while completing deliveries.

       80.     The Defendants’ LaRosa’s stores do not reimburse their delivery drivers based on

the actual expenses the delivery drivers incur.

       81.     The Defendants’ LaRosa’s stores do not reimburse their delivery drivers for the

actual expense’s delivery drivers incur.

       82.     The Defendants’ LaRosa’s stores do not reimburse their delivery drivers at the IRS

standard business mileage rate.

       83.     The Defendants’ LaRosa’s stores did not reasonably approximate the delivery

drivers’ expenses.

       84.     The Defendants’ LaRosa’s stores’ reimbursement payments result in

reimbursements that are less than the IRS standard business mileage rate for each mile driven.

       85.     According to the Internal Revenue Service, the standard mileage rate for the use of

a car during the relevant time periods have been:

               a.      2017: 53.5 cents/mile
               b.      2018: 54.5 cents/mile
               c.      2019: 58 cents/mile
               d.      2020: 57.5 cents/mile

                                                  11
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 12 of 25 PAGEID #: 12




        86.    The delivery drivers at the Defendants’ LaRosa’s stores have incurred even more

in expenses than those contemplated by the IRS standard business mileage rate—e.g., cell phone

and data charges.

        87.    As a result of the automobile and other job-related expenses incurred by Plaintiff

and other similarly situated delivery drivers, they were deprived of minimum wages guaranteed to

them by the FLSA and Ohio law.

        88.    Defendants have applied the same or similar pay policies, practices, and procedures

to all delivery drivers at the Defendants’ LaRosa’s stores.

        89.    Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, minimum wage, and because the delivery drivers incurred unreimbursed automobile

expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to cause

minimum wage violations. See 29 C.F.R. § 531.35.

        90.    Defendants’ delivery drivers are sometimes required to go to other of Defendants’

stores or to the grocery store to get food and supplies. The drivers are not reimbursed at all for the

miles they drive completing these tasks.

        91.    Defendants have willfully failed to pay federal and Ohio state minimum wage to

Plaintiff and similarly situated delivery drivers at the Defendants’ LaRosa’s stores.

                            Plaintiff’s Individual Factual Allegations

        92.    Plaintiff has worked at the LaRosa’s store in Kenwood, Ohio since approximately

2009.

        93.    Plaintiff is paid $7.25 per hour for all hours worked.



                                                 12
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 13 of 25 PAGEID #: 13




       94.     When Plaintiff is not delivering food, he works inside the restaurant. His work

inside the restaurant includes stocking, doing dishes, sweeping, thawing doughs, and completing

other duties inside the restaurant, as necessary.

       95.     Plaintiff is required to use his own car to deliver pizzas.

       96.     Plaintiff is reimbursed a percentage of the delivery orders he completes. Usually, he

is reimbursed at 6% of his orders.

       97.     Defendants’ reimbursement policy results in Plaintiff usually receiving between

$.24 and $.30 per mile, on average.

       98.     Plaintiff is required to maintain and pay for operable, safe, and legally compliant

automobiles to use in delivering Defendants’ pizza and other food items.

       99.     Plaintiff is required to incur and/or pay job-related expenses, including but not

limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

parts, insurance, cell phone service, GPS service, automobile financing, licensing and registration

costs, and other equipment necessary for delivery drivers to complete their job duties.

       100.    Plaintiff has purchased gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance, suffered automobile depreciation and damage,

automobile financing, licensing and registration costs, and incur cell phone and data charges all for

the primary benefit of Defendants.

       101.    Defendants does not track the actual expenses incurred by Plaintiff.

       102.    Defendants do not ask Plaintiff to provide receipts of the expenses he incurs while

delivering pizzas for Defendants.




                                                    13
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 14 of 25 PAGEID #: 14




       103.    Defendants does not reimburse Plaintiff based on his actual delivery-related

expenses.

       104.    Plaintiff is not reimbursed at the IRS standard mileage rate for the miles he drives

while completing deliveries.

       105.    Defendants do not reimburse Plaintiff based on a reasonable approximation of his

expenses.

       106.    In 2019, for example, the IRS business mileage reimbursement has been $.58 per

mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. If Plaintiff completed a delivery

order that costed the customer $20, the result would be that Plaintiff was reimbursed $1.20 for the

delivery. Considering Plaintiff’s estimate of 5 miles per delivery, this amounts to $.24 per mile.

Since Plaintiff should have been reimbursed at the IRS rate (5 miles x $.58 per mile = $2.90),

Defendants under-reimbursed him by about $1.70 per delivery ($2.90 - $1.20).

       107.    Defendants have failed to pay Plaintiff minimum wage as required by law.

                           Collective Action Allegations

       108.    Plaintiff brings the First and Second Counts on behalf of himself and all similarly

situated current and former delivery drivers employed at the Defendants’ LaRosa’s stores owned,

operated, and controlled by Defendants nationwide, during the three years prior to the filing of this

Class Action Complaint and the date of final judgment in this matter, who elect to opt-in to this

action (the “FLSA Collective”).

       109.    At all relevant times, Plaintiff and the FLSA Collective have been similarly situated,

have had substantially similar job duties, requirements, and pay provisions, and have all been


                                                 14
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 15 of 25 PAGEID #: 15




subject to Defendants’ decision, policy, plan, practices, procedures, protocols, and rules of

willfully refusing to pay Plaintiff and the FLSA Collective minimum wage for all hours worked and

failing to reimburse delivery drivers for automobile expenses and other job-related expenses.

Plaintiff’s claims are essentially the same as those of the FLSA Collective.

          110.   Defendants’ unlawful conduct is pursuant to a company policy or practice.

          111.   Defendants are aware or should have been aware that federal law required them to

pay employees minimum wage for all hours worked and to fully reimburse for “tools of the trade.”

          112.   Defendants’ unlawful conduct has been widespread, repeated, and consistent.

          113.   The First and Second Counts are properly brought under and maintained as an opt-

in collective action under 29 U.S.C. § 216(b).

          114.   The FLSA Collective members are readily identifiable and ascertainable.

          115.   In recognition of the services Plaintiff has rendered and will continue to render to

the FLSA Collective, Plaintiff will request payment of a service award upon resolution of this

action.

                                     Class Action Allegations

          116.   Plaintiff brings the Third, Fourth, Fifth and Sixth Counts under Federal Rule of

Civil Procedure 23, on behalf of himself and a class of persons consisting of:

          All current and former delivery drivers employed by Defendants at the Defendants’
          LaRosa’s stores in the State of Ohio between the date three years prior to the filing
          of the original complaint and the date of final judgment in this matter (“Rule 23
          Class”).

          117.   Excluded from the Rule 23 Class are Defendants’ legal representatives, officers,

directors, assigns, and successors, or any individual who has, or who at any time during the class

period has had, a controlling interest in Defendants; the Judge(s) to whom this case is assigned and
                                                 15
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 16 of 25 PAGEID #: 16




any member of the Judges’ immediate family; and all persons who will submit timely and otherwise

proper requests for exclusion from the Rule 23 Class.

       118.    The number and identity of the Rule 23 Class members are ascertainable from

Defendants’ records.

       119.    The hours assigned and worked, the positions held, deliveries completed, and the

rates of pay and reimbursements paid for each Rule 23 Class Member are determinable from

Defendants’ records.

       120.    All of the records relevant to the claims of Rule 23 Class Members should be found

in Defendants’ records.

       121.    For the purpose of notice and other purposes related to this action, their names and

contact information are readily available from Defendants.

       122.    Notice can be provided by means permissible under Rule 23.

       123.    The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

       124.    There are more than 50 Rule 23 Class members.

       125.    Plaintiff’s claims are typical of those claims which could be alleged by any Rule 23

Class member, and the relief sought is typical of the relief which would be sought by each Rule 23

Class member in separate actions.

       126.    Plaintiff and the Rule 23 Class members have all sustained similar types of damages

as a result of Defendants’ failure to comply with Section 34a, and O.R.C. § 4113.15.

       127.    Plaintiff and the Rule 23 Class members sustained similar losses, injuries, and

damages arising from the same unlawful practices, polices, and procedures.


                                                 16
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 17 of 25 PAGEID #: 17




       128.    Plaintiff is able to fairly and adequately protect the interests of the Rule 23 Class

and has no interests antagonistic to the Rule 23 Class.

       129.    Plaintiff is represented by attorneys who are experienced and competent in both

class action litigation and employment litigation.

       130.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on behalf of

minimum wage employees where individual class members lack the financial resources to

vigorously prosecute a lawsuit against corporate defendants. Class action treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense that

numerous individual actions engender.

       131.    This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).

       132.    Common questions of law and fact exist as to the Rule 23 Class that predominate

over any questions only affecting Plaintiff and the Rule 23 Class members individually and include,

but are not limited to:

           a. Whether Plaintiff and the Rule 23 Class members were subject to a common
              expense reimbursement policy that resulted in wages to drop below legally
              allowable minimum wage;

           b. Whether Plaintiff and the Rule 23 Class were subject to a policy that required them
              to maintain and pay for safe, operable, and legally compliant automobiles to use in
              completing deliveries;

           c. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
              Defendants in the course of completing deliveries;


                                                 17
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 18 of 25 PAGEID #: 18




             d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members for their
                actual expenses;

             e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members at the
                IRS standard business mileage rate for the miles they drove in making deliveries;

             f. Whether Defendants properly reimbursed Plaintiff and the Rule 23 Class members;

             g. Whether Plaintiff and the Rule 23 Class were paid at the proper overtime rate;

             h. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate they were
                promised by Defendants;

             i. Whether Defendants failed to pay Plaintiff and the Rule 23 Class in a timely manner
                as described by O.R.C. § 4113.15, and, if so, whether the wages owed are “in
                dispute”; and

             j.   The nature and extent of class-wide injury and the measure of damages for those
                  injuries.

          133.    In recognition of the services Plaintiff has rendered and will continue to render to

the Rule 23 Class, Plaintiff will request payment of a service award upon resolution of this action.

                                        Causes of Action

                                             Count 1
                    Failure to Pay Minimum Wages - Fair Labor Standards Act
                         (On Behalf of Plaintiff and the FLSA Collective)

          134.    Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          135.    Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

          136.    Defendants paid Plaintiff and the FLSA Collective at or close to minimum wage for

all hours worked.
                                                   18
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 19 of 25 PAGEID #: 19




          137.   Defendants required and continue to require Plaintiff and the FLSA Collective to

pay for automobile expenses and other job-related expenses out of pocket, and failed to properly

reimburse Plaintiff and the FLSA Collective for said expenses.

          138.   By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

          139.   Plaintiff and the FLSA Collective have been damaged by Defendants’ willful failure

to pay minimum wage as required by law.

          140.   As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                            Count 2
                   Failure to Pay Overtime Wages – Fair Labor Standards Act
                        (On Behalf of Plaintiff and the FLSA Collective)

          141.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          142.   Plaintiff and the FLSA Collective worked more than forty hours in one or more

workweeks.

          143.   Because Defendants required Plaintiff and the FLSA Collective to pay for

automobile expenses and other job-related expenses out of pocket, Defendants did not pay Plaintiff

and the FLSA Collective at least one and a half times their normal hourly rate for time worked in

excess of forty hours per workweek.

          144.   By not paying Plaintiff and the FLSA Collective proper overtime wages for time

worked in excess of forty hours in a workweek, Defendants have willfully violated the FLSA.


                                                  19
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 20 of 25 PAGEID #: 20




          145.     As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                                Count 3
                 Failure to Pay Minimum Wages - Ohio Constitution, Article II, § 34a
                             (On Behalf of Plaintiff and the Rule 23 Class)

          146.     Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          147.     Defendants paid Plaintiff and the Rule 23 Class below minimum wage for the hours

they worked by requiring them to cover automobile expenses and other job-related expenses.

          148.     Defendants ostensibly paid Plaintiff and the Rule 23 Class at or close to minimum

wage for the hours they worked.

          149.     Because Defendants required Plaintiff and the Rule 23 Class to pay for automobile

expenses and other job-related expenses out of pocket, Defendants failed pay Plaintiff and the Rule

23 Class minimum wage.

          150.     By not paying Plaintiff and the Rule 23 Class at least minimum wage for each hour

worked, Defendants has violated the Ohio Constitution, Article II, § 34a.

          151.     As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are entitled to

damages, including, but not limited to, unpaid wages, unreimbursed expenses, an additional two

times unpaid wages/unreimbursed expenses in damages under Section 34a, costs, and attorneys’

fees.

                                            Count 4
           Failure to Pay Overtime Wages – Ohio Minimum Fair Wage Standards Act
                          (On Behalf of Plaintiff and the Rule 23 Class)


                                                    20
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 21 of 25 PAGEID #: 21




          152.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          153.   Plaintiff and the Rule 23 Class worked more than forty hours in one or more

workweeks.

          154.   Because Defendants required Plaintiff and the Rule 23 Class to pay for automobile

expenses and other job-related expenses out of pocket, Defendants did not pay Plaintiff and the

Rule 23 Class at least one and a half times their normal hourly rate for time worked in excess of

forty hours per workweek.

          155.   By not paying Plaintiff and the Rule 23 Class proper overtime wages for time

worked in excess of forty hours in a workweek, Defendants have violated the OMFWSA.

          156.   As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are entitled to

damages, including, but not limited to, unpaid overtime wages, unreimbursed expenses, costs, and

attorneys’ fees.

                                             Count 5
                         Untimely Payment of Wages – O.R.C. § 4113.15
                          (On Behalf of Plaintiff and the Rule 23 Class)

          157.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          158.   During all relevant times, Defendants were covered by O.R.C. § 4113.15, and

Plaintiff and the Rule 23 Class were employees within the meaning of O.R.C. § 4113.15 and were

not exempt from its protections.

          159.   O.R.C. § 4113.15(A) requires that Defendants pay Plaintiff and the Rule 23 Class

all wages on or before the first day of each month, for wages earned during the first half of the


                                                   21
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 22 of 25 PAGEID #: 22




preceding month ending with the fifteenth day thereof, and on or before the fifteenth day of each

month, for wages earned during the last half of the preceding calendar month.

          160.   By failing to pay Plaintiff and the Rule 23 Class all wages due to them under the

FLSA and Ohio Constitution, Defendants have also violated the Ohio Prompt Pay Act.

          161.   Plaintiff and the Rule 23 Class’s unpaid wages and unreimbursed expenses have

remained unpaid for more than thirty (30) days beyond their regularly scheduled payday.

          162.   Plaintiff’s and the Rule 23 Class’s entitlement to the wages sought herein is and has

been undisputed.

          163.   In violating Ohio law, Defendants acted willfully, without a good faith basis and with

reckless disregard to Ohio law.

          164.   As a result of Defendants’ willful violation, Plaintiff and the Rule 23 Class are

entitled to unpaid wages and liquidated damages, as stated in O.R.C. § 4113.15.

                                             Count 6
                            Damages Pursuant to O.R.C. § 2307.60
                          (On Behalf of Plaintiff and the Rule 23 Class)

          165.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          166.   A willful violation of the FLSA is a criminal act. 29 U.S.C. § 216(a).

          167.   By their acts and omissions described herein, Defendants have willfully violated the

FLSA, and Plaintiff and the Rule 23 Class have been injured as a result.

          168.   O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.




                                                  22
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 23 of 25 PAGEID #: 23




       169.    As a result of Defendants’ willful violations of the FLSA, Plaintiff and the Rule 23

Class are entitled to compensatory and punitive damages pursuant to O.R.C. § 2307.60.

       WHEREFORE, Plaintiff Andrew Mayhew prays for all of the following relief:

       A.      Designation of this action as a collective action on behalf of the collective action

members and prompt issuance of notice to all similarly-situated members of an opt-in class,

apprising them of this action, permitting them to assert timely wage and hour claims in this action,

and appointment of Plaintiff and their counsel to represent the collective action members.

       B.      Unpaid minimum wages, overtime wages, reimbursement of expenses, and an

additional and equal amount as liquidated damages pursuant to the FLSA and supporting

regulations.

       C.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure.

       D.      Designation of Plaintiff as representative of the Rule 23 Class and counsel of record

as Class Counsel.

       E.      A declaratory judgment that the practices complained of herein are unlawful under

Section 34a, O.R.C. § 4113.15, and the OMFWSA.

       F.      An award of unpaid minimum wages, overtime wages, and unreimbursed expenses

due under Section 34a, O.R.C. § 4113.15, and the OMFWA.

       G.      An award of damages under Section 34a, based on Defendants’ failure to pay wages,

calculated as an additional two times of back wages.

       H.      Liquidated damages under O.R.C. § 4113.15.

       I.      Compensatory and punitive damages under O.R.C. § 2307.60.


                                                23
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 24 of 25 PAGEID #: 24




       J.      An award of prejudgment and post-judgment interest.

       K.      An award of costs and expenses of this action, together with reasonable attorneys’

fees and expert fees.

       L.      Such other legal and equitable relief as the Court deems appropriate.

                                             Respectfully submitted,

                                             /s/ Andrew Kimble
                                             Andrew R. Biller (Ohio Bar # 0081452)
                                             Biller & Kimble, LLC
                                             4200 Regent Street, Suite 200
                                             Columbus, OH 43219
                                             Telephone: (614) 604-8759
                                             Facsimile: (614) 340-4620
                                             abiller@billerkimble.com

                                             Andrew P. Kimble (Ohio Bar # 0093172)
                                             Philip J. Krzeski (Ohio Bar # 0095713
                                             Louise M. Roselle (Ohio Bar # 14844)
                                             Nathan B. Spencer (Ohio Bar # 92262)
                                             Biller & Kimble, LLC
                                             8044 Montgomery Rd., Suite 515
                                             Cincinnati, OH 45236
                                             Telephone: (513) 715-8711
                                             Facsimile: (614) 340-4620
                                             akimble@billerkimble.com
                                             pkrzeski@billerkimble.com
                                             lroselle@billerkimble.com
                                             nspencer@billerkimble.com

                                             www.billerkimble.com

                                             Counsel for Plaintiff and the putative class




                                               24
Case: 1:20-cv-00690-MWM-KLL Doc #: 1 Filed: 09/03/20 Page: 25 of 25 PAGEID #: 25




                                       JURY DEMAND

        Plaintiff hereby demands a jury trial by the maximum persons permitted by law on all

issues herein triable to a jury.


                                             /s/ Andrew Kimble
                                             Andrew Kimble




                                               25
